                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 MARIO D. JONES,                                )
                                                )
         Plaintiff,                             )
                                                )
 v.                                             )
                                                )     No. 3:20-cv-00340
 STATE OF TENNESSEE                             )
 DEPARTMENT OF CORRECTION et                    )
 al.,                                           )
                                                )
         Defendants.                            )

                          MEMORANDUM OPINION AND ORDER

        Before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”) (Doc.

No. 56) recommending that the Court grant Defendants’ pending Motion to Dismiss. (Doc. No.

40). The R&R also recommends that the Court grant in part and deny in part Plaintiff’s Motion to

Amend. (Doc. No. 54). Plaintiff has filed an objection. (Doc. No. 57). For the following reasons,

the R&R will be approved and adopted.

I.      BACKGROUND

        The Magistrate Judge has carefully recounted the factual background and procedural

history of this case. (Doc. No. 56 at 2–6). As the R&R explains, Plaintiff alleges a Racketeer

Influenced and Corrupt Organizations Act (RICO) conspiracy against Defendants for allegedly

kidnapping, torturing, and falsely imprisoning him. (Id. at 2–4; see also Doc. No. 1 ¶¶ 10–30).

Plaintiff also alleges a Section 1983 violation of his Fourteenth Amendment Equal Protection

rights. (Id. at 4–6; see also Doc. No. 1 ¶¶ 31–36).

        On March 8, 2021, the Court dismissed Plaintiff’s claims against the Tennessee

Department of Correction (TDOC), Parole Officer Sonia Jones, and Parole Officer Amber

Lineberry. (Doc. No. 48). Plaintiff’s claims remained against the Tennessee Board of Parole



      Case 3:20-cv-00340 Document 60 Filed 08/02/21 Page 1 of 7 PageID #: 368
(TBOP), Lois M. DeBerry Special Needs Facility (DSNF), the Bledsoe County Correctional

Complex (BCCX), Institutional Probation Parole Officer Shuntae Davidson, and attorney Jerry

Caleb Cassell, who represented Plaintiff in prior parole revocation proceedings. (See Doc. No. 56

at 3–4; see also Doc. No. 1 ¶¶ 1–9).

         TBOP, DSNF, BCCX, and Davidson moved to dismiss, arguing that Plaintiff failed to

allege either RICO or Section 1983 claims against them. (Doc. Nos. 40, 41). Meanwhile, Cassell

answered the Complaint. (Doc. Nos. 14, 15). Plaintiff then filed a Motion to Amend his complaint

in order to revise and add claims against Defendants, who opposed the motion. (Doc. Nos. 46, 58–

59).

II.      STANDARD OF REVIEW

         The Court’s standard of review for a Magistrate Judge’s R&R depends upon whether a

party files objections. Where, as here, a party objects to portions of the R&R, the Court reviews

those portions de novo. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3). De novo review in

these circumstances requires at least a review of the evidence before the Magistrate Judge; the

Court may not act solely on the basis of a Magistrate Judge’s R&R. See Hill v. Duriron Co., 656

F.2d 1208, 1215 (6th Cir. 1981); see also 12 Wright, Miller & Marcus, Federal Practice and

Procedure: Civil 2d § 3070.2 (1997). After reviewing the evidence, the Court “may accept, reject,

or modify, in whole or in part, the findings or recommendations” of the Magistrate Judge. 28

U.S.C. § 636(b)(1)(C).

III.     ANALYSIS

         After explaining the appropriate legal standards under Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6), the Magistrate Judge concluded that sovereign immunity applied to TBOP,

DSNF, and BCCX, and that those defendants should be dismissed. (Doc. No. 56 at 13). The R&R

also recommended dismissal of Plaintiff’s original RICO and Section 1983 claims against

                                                2

       Case 3:20-cv-00340 Document 60 Filed 08/02/21 Page 2 of 7 PageID #: 369
Davidson. (Doc. No. 56 at 19). After summarizing the appropriate legal standard under Federal

Rule of Civil Procedure 15(a)(2), the Magistrate Judge found that Plaintiff’s Motion to Amend

should be denied with respect to all remaining defendants except for Cassell. (Doc. No. 56 at 13,

19).

         Construing Plaintiff’s objections fairly and liberally given his pro se status, the Court finds

that they fall under two categories: (1) the Court has subject-matter jurisdiction over TBOP, DSNF,

and BCCX because sovereign immunity does not apply; and (2) Plaintiff’s pro se status

necessitates that the Court treat him fairly and equally. The Court will address each objection in

turn.

    A. Subject-Matter Jurisdiction

         Plaintiff argues that the Court has subject-matter jurisdiction over TBOP, DSNF, and

BCCX because they have “sufficient minimum contacts within the state of Tennessee,” and that

“Tennessee’s long arm statute also makes [his] plea permissible under the due process clause of

the Fourteenth Amendment.” (Doc. No. 57 at 1–2).

         But Plaintiff’s arguments conflate and misstate the law of subject-matter jurisdiction as

applied to TBOP, DSNF, and BCCX in light of immunity afforded by the Eleventh Amendment.

See U.S. Const. amend. XI. Generally, a “district court has subject-matter jurisdiction where the

complaint (1) raises a federal question, or (2) where the parties have diversity of citizenship and

the amount in controversy exceeds $75,000.” Wilson v. Allstate Ins. Co., No. 17-4248, 2018 WL

6422853, at *1 (6th Cir. 2018) (citing 28 U.S.C. §§ 1331, 1332)). Although the allegations raise a

federal question under RICO, 18 U.S.C. §§ 1961–68, and 42 U.S.C. § 1983, that does not end the

Court’s inquiry because such allegations are nonetheless subject to Eleventh Amendment

constraints.



                                                   3

       Case 3:20-cv-00340 Document 60 Filed 08/02/21 Page 3 of 7 PageID #: 370
       “The Eleventh Amendment ‘deprives federal courts of subject-matter jurisdiction when a

citizen sues his own State unless”: (1) the state waives its immunity; (2) Congress abrogates that

sovereign immunity; or (3) where a suit requests injunctive relief against state officials violating

federal law. Durham v. Martin, 388 F. Supp. 3d 919, 935–36 (citing Russell v. Lundergan-Grimes,

784 F.3d 1037, 1045–46 (6th Cir. 2015)); see also S & M Brands, Inc. v. Cooper, 527 F.3d 500,

507 (6th Cir. 2008).

       The Magistrate Judge correctly concluded that none of the three exceptions to an Eleventh

Amendment bar apply here. First, Tennessee has not waived its immunity for Plaintiff’s § 1983

claim. See Berndt v. State of Tenn., 796 F.2d 879, 881 (6th Cir. 1986). And, as the Magistrate

Judge points out, Plaintiff cites to no relevant authority stating that the state waives its immunity

for RICO claims. (Doc. No. 56 at 11). Second, Congress has not abrogated immunity for those

claims. See Durham, 388 F. Supp. at 935 (citing Quern v. Jordan, 440 U.S. 332, 345 (1979)). Third,

although Plaintiff requests injunctive relief, he brings claims against state entities rather than state

officials, as is required for an exception to apply. See Diaz v. Mich. Dep’t of Corr., 703 F.3d 956,

964 (6th Cir. 2013) (noting that suits must be against “state officials in their official capacity”).

       Nor do Plaintiff’s objections articulate any rationale by which this case is excepted from

an Eleventh Amendment jurisdictional bar. Instead, Plaintiff merely conflates subject-matter

jurisdiction with the legal standard for a court to exercise personal jurisdiction over non-resident

defendants. (See Doc. No. 57 at 1–2); see also Simplex Healthcare, Inc. v. Marketlinkx Direct,

Inc., 761 F. Supp. 2d 726, 729–30 (M.D. Tenn. 2011). But this case does not deal with non-resident

defendants; rather, the Complaint alleges Section 1983 and RICO violations against state entities

and Tennessee residents. (See Doc. No. 1 at 1–9).

       Alternatively, Plaintiff invokes Tennessee Code § 29-20-201 and the Tennessee Human



                                                   4

    Case 3:20-cv-00340 Document 60 Filed 08/02/21 Page 4 of 7 PageID #: 371
Rights Act, Tenn. Code Ann. § 4-21-101 et seq., to argue that immunity should be removed from

TBOP, DSNF, and BCCX “as a matter of fairness, due process of law, and with respects [sic] to

the Fourteenth Amendment.” (Doc. No. 57 at 4). This argument is likewise unavailing, as Plaintiff

cites to no case law establishing a connection between that state statute and federal court

jurisdiction. Indeed, these statutes simply are not exceptions to Eleventh Amendment immunity.

See Durham, 388 F. Supp. 3d at 935–36 (citing Russell, 784 F.3d at 1045–46); see also S & M

Brands, Inc., 527 F.3d at 507.

        Accordingly, having reviewed the record and case law, the Court concludes that the

Eleventh Amendment immunity applies to TBOP, DSNF, and BCCX, and that those defendants

should be dismissed. Moreover, because sovereign immunity applies, it follows that Plaintiff’s

motion to amend with respect to those defendants, which raises nothing that disturbs the Court’s

analysis, should be denied.

    B. Plaintiff’s Pro Se Status

        Next, Plaintiff argues that, as a pro se litigant, he is “entitled to the fair and equal treatment

of the courts,” and that “Defendant cannot dismiss the Plaintiff’s pleading because of his pro se

status.” (Doc. No. 57 at 3–4). It is true that the Court has an obligation to construe a pro se litigant’s

filings liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). But the Court has rigidly adhered

to that standard; it has repeatedly highlighted Plaintiff’s pro se status and has adhered to its

obligation to construe Plaintiff’s allegations and objections liberally. (See Doc. No. 56 at 9). Courts

are simply not required to invoke plaintiffs’ pro se status to shield and protect them from making

fallible legal arguments. As the Magistrate Judge correctly pointed out, “courts are not required to

conjure up unpleaded allegations or guess at the nature of an argument.” Brown v. Cracker Barrel

Rest., 22 F. App’x 577, 578 (6th Cir. 2001).



                                                    5

    Case 3:20-cv-00340 Document 60 Filed 08/02/21 Page 5 of 7 PageID #: 372
      C. Motion to Amend

         Plaintiff does not directly object to several other of the Magistrate Judge’s

recommendations regarding his motion to amend, including: (1) the denial of Plaintiff’s leave to

amend with respect to Jones and Lineberry because they have already been dismissed from this

case; (2) the denial of leave to amend with respect to Davidson because of futility; and (3) the

dismissal of the RICO and Section 1983 claims against Davidson. (Doc. No. 56 at 13–19).

Nonetheless, having reviewed the record liberally in light of Plaintiff’s pro se status along with the

R&R and in the pursuit of justice, the Court agrees with the Magistrate Judge’s conclusions.

Accordingly, Plaintiff’s Motion to Amend should be denied with respect to Jones, Lineberry, and

Davidson, and the RICO and Section 1983 claims against Davidson should be dismissed.

         As a final matter, the Court notes that claims against Cassell remain because (1) he filed

an answer to the complaint, (Doc. Nos. 14, 15), and (2) his “Response in Defendant’s Motion to

Amend and Motion to Dismiss Defendant’s Complaint” is untimely. (Doc. No. 58). Plaintiff filed

his Motion to Amend on February 12, 2021. On May 4, 2021, the Court ordered parties to respond

no later than “fourteen days of entry of this Order,” or May 18, 2021. (Doc. No. 53). Yet, Cassell

did not file his response until June 28, 2021, forty-one days after it was due. Accordingly, the Court

will disregard that response as untimely, and Plaintiff’s Motion to Amend with respect to Cassell

should be granted as unopposed.

IV.      CONCLUSION

         For the foregoing reasons, the R&R (Doc. No. 56) is APPROVED AND ADOPTED and

Plaintiff’s objections are OVERRULED. Defendants TBOP, DSNF, BCCX, and Davidson’s

Motion to Dismiss (Doc. No. 40) is GRANTED, and Plaintiff’s claims against TBOP, DSNF,

BCCX, and Davidson are hereby DISMISSED. Plaintiff’s Motion to Amend (Doc. No. 46) is

GRANTED IN PART AND DENIED IN PART. The Motion to Amend is GRANTED with
                                                  6

      Case 3:20-cv-00340 Document 60 Filed 08/02/21 Page 6 of 7 PageID #: 373
respect to Defendant Cassell only; it is DENIED as to all other Defendants.

       IT IS SO ORDERED.

                                            __________________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               7

    Case 3:20-cv-00340 Document 60 Filed 08/02/21 Page 7 of 7 PageID #: 374
